ATTACHMENT E
      

(L TO R)

MR. SISIC WITH HIS
BROTHER, OMER; FATHER,
JASMIN AND MOTHER, AKIFA
AT BIRTHDAY CELEBRATION

(2019)

MR. SISIC WITH HIS FATHER,
JASMIN AND MOTHER, AKIFA
AT A WEDDING
   

MR. SISIC WITH HIS
CELEBRATES HIS

12™ BIRTHDAY WITH FAMILY

MR. SISIC PROUDLY
STANDING BESIDE THE FIRST
TRUCK HE EVER PURCHASED

(2014)
     

MR. SISIC WITH HIS MOTHER
AT HIS HIGH SCHOOL
GRADUATION

(2008)

 

   

MR. SISIC WITH HIS
GRANDFATHER, JOSUF SISIC,
IN BOSNIA

(2017)
 

MR. SISIC WITH HIS MOTHER
AND BROTHER IN BOSNIA

(1996)

MR. SISIC WITH HIS MOTHER

AND BROTHER CELEBRATING

THEIR FIRST CHRISTMAS IN
THE USA

(2001)
  

MR. SISIC WITH HIS MOTHER
AND BROTHER AT A FAMILY
CELEBRATION

(2015)

MR. SISIC WITH HIS FATHER
AND BROTHER IN NEWPORT

(2016)
   

THE SISIC FAMILY BRING IN
THE NEW YEAR IN NEW
HAMPSHIRE

(2017)

MR. SISIC WITH HIS COUSIN’S
SON, AMAR WHO SHARES THE
SISIC’S LOVE FOR TRUCKING

(2017)
MR. SISIC WITH HIS
MECHANIC, JULIO

(2017)

 

MR. SISIC WITH HIS MOTHER,
AKIFA AT JFK, TRAVELING
FOR A BUSINESS MEETING

(2017)

 
MR. SISIC AND HIS
GRANDFATHER DOING FARM
CHORES IN BOSNIA

 

 

MR. SISIC WITH HIS BROTHER,
OMER AND COUSIN, HARIS
NEWLY LIVING IN AMERICA

(2000)
MR. SISIC CELEBRATING HIS
14™ BIRTHDAY

(2003)

 

 

MR. SISIC AND HIS BROTHER,
OMER ON THEIR
GRANDFATHER’S FARM IN
BOSNIA

(1996)
